    Case: 4:19-cr-00724-SRC Doc. #: 26 Filed: 09/16/19 Page: 1 of 1 PageID #: 39


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
                 Plaintiff,                   )
                                              )
          v.                                  )       No. 4:19 CR 724 SRC
                                              )
DYRICE PORTER,                                )
                                              )
                 Defendant.                   )

                                       DETENTION ORDER
       On September 13, 2019, defendant DYRICE PORTER came before the court with counsel for
a hearing on the government's motion that defendant be detained until trial under the Bail Reform Act
of 1986, 18 U.S.C. § 3142.
       At the hearing with the advice of counsel, defendant Porter orally and voluntarily waived his
right to a detention hearing knowing that a detention order would be issued, and knowing that he may
move for reconsideration of the detention order.
       Thereupon,
       IT IS HEREBY ORDERED that the motion of the government for the pretrial detention of
defendant DYRICE PORTER is sustained. Defendant is committed to the custody of the United
States Marshals Service until further order. This detention order will be reconsidered upon motion of
the defendant.
       IT IS FURTHER ORDERED that defendant be confined in a corrections facility, separate,
to the extent practicable, from persons awaiting trial, serving sentences, or being held in custody
pending appeal. Defendant must be allowed reasonable opportunity for consultation with counsel.
       IT IS FURTHER ORDERED that on order of a Court of the United States or on request of
an attorney for the United States, the person in charge of the corrections facility in which defendant is
confined must deliver defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding.


                                                    /S/ David D. Noce
                                              UNITED STATES MAGISTRATE JUDGE
Signed on September 16, 2019.
